The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 14, 2021

                                 2021COA3

No. 19CA2084, Marriage of Crouch — Family Law — Post-
dissolution — Modification of Custody or Decision-making
Responsibility

     A division of the court of appeals addresses the appropriate

burden of proof to apply when considering a request to modify the

allocation of decision-making responsibility between parents for

vaccinating their children when one parent has a religious-based

objection to vaccination. The division concludes that when applying

the endangerment standard under section 14-10-131(2)(c), C.R.S.

2020, it is error for a court to impose an additional burden on the

moving parent to show substantial harm to the children.
COLORADO COURT OF APPEALS                                       2021COA3


Court of Appeals No. 19CA2084
La Plata County District Court No. 17DR30001
Honorable Suzanne F. Carlson, Judge


In re the Marriage of

Rebecca Greene Crouch,

Appellee,

and

William Blake Crouch,

Appellant.


                        ORDER REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                   Division V
                           Opinion by JUDGE PAWAR
                        J. Jones and Berger, JJ., concur

                         Announced January 14, 2021


The Law Firm of Lisa Ward, LLC, Lisa Ward, Donald Lawrence, Jr., Durango,
Colorado, for Appellee

Willoughby & Associates, Kim Willoughby, Kaela Zihlman, Golden, Colorado,
for Appellant
¶1    In Colorado, parents can elect not to vaccinate their children.

 But what happens when parents divorce and one parent later has a

 change of heart about vaccinating the children, while the other

 maintains a religious-based objection to vaccination? In this

 post-dissolution of marriage dispute, we address the appropriate

 burden of proof for the district court to apply when considering the

 request of William Blake Crouch (father) to modify joint medical

 decision-making responsibility to allow him to vaccinate the

 children, over the objection of Rebecca Greene Crouch (mother).

¶2    Following a hearing on father’s motion to modify medical

 decision-making responsibility, the district court found that

 remaining unvaccinated “endangers the health of the children.”

 But, because mother objected to vaccinating the children based, in

 part, on her religious beliefs, the court imposed an additional

 burden on father “to prove substantial harm to the children” in

 order to overcome “[m]other’s right to exercise religion freely.” The

 court found that father failed to meet the additional burden and

 denied his request to modify medical decision-making

 responsibility.




                                   1
¶3    Father appeals the district court’s order. We reverse the order

 and remand the case for further proceedings.

                            I. Background

¶4    Mother and father divorced in 2017, and their parenting plan

 was approved by the court and incorporated into the decree. In

 relevant part, the plan provides for joint medical decision-making

 authority and that “[a]bsent joint mutual agreement or court order,

 the children will not be vaccinated.”

¶5    In 2018, however, father had a change of heart about the

 children remaining unvaccinated. Father said that his position

 evolved after the parties’ divorce when he researched the issue and

 concluded that the children should be vaccinated. He described a

 “wake-up moment” he had when traveling for business to Seattle

 while the city was experiencing a measles outbreak, and then being

 afraid to be around the children after he got home out of fear of

 unknowingly exposing them. He said that he travels often for work,

 including to international destinations, and that he wanted to travel

 to other countries with the children and believed their world would

 be increasingly too small without such opportunities. He further




                                   2
 expressed concern about the children contracting

 vaccine-preventable diseases and exposing others.

¶6    For her part, mother opposed vaccinating the children, in part,

 because it conflicted with her religious beliefs. Father, however,

 asserted that he did not hold the same religious beliefs as mother

 and that the children did not adhere to restrictions dictated by

 mother’s religion during his parenting time. In addition to her

 religious-based objection, mother also argued that vaccines pose a

 risk of side effects for the children. Specifically, because mother

 has an autoimmune disease and the children all had midline

 defects at birth, she asserted that vaccinations for the children are

 contraindicated.

¶7    Because they were at an impasse, the parties stipulated to the

 appointment of a parenting coordinator/decision-maker (PCDM) to

 decide the issue. After noting the parties’ respective positions, the

 PCDM declined to render a decision, stating that the issue was

 outside of her expertise and likened rendering a decision on it to

 “practicing medicine without a license.”

¶8    Having received no decision from the PCDM, father filed an

 expedited motion with the district court seeking an order allowing


                                   3
  him to have the children vaccinated in accordance with the Centers

  for Disease Control and Prevention guidelines and awarding him

  sole medical decision-making responsibility. Mother responded,

  objecting to vaccinations for the children and to father’s request for

  sole medical decision-making responsibility, and the district court

  set a hearing on the matter.

¶9     Each party testified at the hearing. Additionally, father

  presented expert testimony from a physician, who was qualified as

  an expert in pediatrics and vaccinations. Mother did not present

  any expert testimony or any witnesses other than herself.

¶ 10   After the hearing, the court credited father’s expert’s

  testimony, rejected mother’s medical-based objections, and found

  that the “failure to vaccinate endangers the health of the children.”

  Recognizing that mother had also asserted a religious-based

  objection, however, the court went on to find that vaccination would

  interfere with mother’s “right to exercise religion freely,” and

  therefore imposed an “additional burden” on father “to prove

  substantial harm to the children” if they remained unvaccinated.

  The court ruled that father had not met this additional burden and

  denied his motion to modify. The court went on to find, however,


                                     4
  that if any of the children are wounded, thereby requiring a tetanus

  shot; if a disease outbreak occurs in the community preventable by

  vaccination; or if the children are to travel by air or internationally,

  such circumstances would constitute “substantial harm warranting

  a forthwith modification of decision-making.” And because the

  court found that “air travel and international travel do create

  substantial harm,” it prohibited the children from air travel or

  international travel unless they are vaccinated.

¶ 11   Father moved to reconsider the court’s order under C.R.C.P.

  59. In denying his motion, the court clarified that it was not ruling

  that the children could not be vaccinated, but only that father had

  not met his burden to modify decision-making responsibility so that

  he could make that decision.

¶ 12   Father appeals, contending that the court erred by (1)

  enforcing what he describes as an unenforceable “agreement to

  agree” in the parties’ parenting plan; (2) making inconsistent

  findings under the endangerment standard; (3) failing to apply a

  strict scrutiny analysis to mother’s religious rights objection; and

  (4) failing to consider and weigh his fundamental rights as well as

  mother’s rights. We conclude that the court erred by misapplying


                                      5
  the endangerment standard in section 14-10-131(2)(c), C.R.S. 2020.

  Consequently, we reverse the court’s order and remand the case for

  further proceedings.

  II. Father’s Claim that the Parenting Plan’s Vaccination Provision Is
       an Unenforceable “Agreement to Agree” Was Not Preserved

¶ 13   Father initially claims that the parties’ parenting plan

  provision stating that the children would not be vaccinated unless

  the parties agree is unenforceable as an “agreement to agree.”

  Because father failed to argue this issue in the district court,

  however, he cannot argue it for the first time on appeal. See In re

  Marriage of Ensminger, 209 P.3d 1163, 1167 (Colo. App. 2008); see

  also Valentine v. Mountain States Mut. Cas. Co., 252 P.3d 1182,

  1188 n.4 (Colo. App. 2011) (“A party’s mere opposition to its

  adversary’s request . . . does not preserve all potential avenues for

  relief on appeal. We review only the specific arguments a party

  pursued before the district court.”).

¶ 14   Father cites to his post-trial motion — in which he asserted

  that the court must decide the vaccination issue because the

  parties disagree on it — as sufficient to preserve the argument he

  now presents. We disagree. Father did not, at any point during the



                                     6
  proceedings or in his post-trial motion, argue that the vaccination

  provision was an unenforceable agreement to agree. Rather, he

  asked the district court to modify the vaccination provision and

  medical decision-making responsibility so that he can have the

  children vaccinated, and that is the issue on which the court ruled.

  Accordingly, the enforceability of the agreement’s vaccine provision

  has not been preserved, and we do not address it. See Melat,

  Pressman & Higbie, L.L.P. v. Hannon Law Firm, L.L.C., 2012 CO 61,

  ¶ 18; Valentine, 252 P.3d at 1188 n.4.

       III. Which Legal Standard Applies: Endangerment, Substantial
                          Harm, or Strict Scrutiny?

¶ 15     Father’s remaining contentions challenge various burdens of

  proof that he contends the court either improperly applied or

  improperly overlooked. First, father argues that the court made

  inconsistent findings under the endangerment standard by finding

  that “failing to vaccinate the children endangers their health,” but

  also finding that father did not meet his “burden of showing

  substantial harm to the children.” Next, he argues that because

  mother raised a religious objection to vaccination, the trial court

  should have applied a strict scrutiny analysis and found a



                                     7
  compelling state interest to overcome her objection. Finally, father

  argues that because he has a constitutional right to travel and to

  parent his children, the court erred by failing to recognize and

  weigh the parents’ competing constitutional interests.

¶ 16   We address father’s remaining issues collectively to determine

  the correct legal standard to apply, and, in doing so, we conclude

  that by subjecting father to the “additional burden” to prove

  substantial harm, the court misapplied the endangerment standard

  in section 14-10-131(2)(c).

                                A. Preservation

¶ 17   Initially, we reject mother’s argument that we may not review

  father’s contention as it applies to the court’s findings of

  endangerment and substantial harm because father did not raise it

  in the district court until his post-trial motion. “[A] party is not

  required to object to the trial court’s findings in the trial court to

  preserve a challenge to those findings.” People in Interest of D.B.,

  2017 COA 139, ¶ 30; see C.R.C.P. 52. Thus, we may review father’s

  challenge to the court’s endangerment and substantial harm

  findings in relation to the application of the proper legal standard.




                                      8
                          B. Additional Background

¶ 18   Based on father’s expert’s testimony, the court made the

  following factual findings in applying section 14-10-131(2)(c):

          • “Because of the way diseases are transmitted and

            because Durango [where the children live] is a tourist

            destination, the Court finds failure to vaccinate

            endangers the health of the children even though they

            are home schooled.”

          • Vaccination provides benefits to the children, including

            “preventing severe illness, permanent severe damage, and

            death.”

          • The risks of vaccination are “extremely low.”

¶ 19   Neither party has challenged the court’s factual findings, and

  because they are supported by the record, they are binding on us

  on appeal. See In re Marriage of Newell, 192 P.3d 529, 534-

  35 (Colo. App. 2008) (declining to disturb endangerment findings

  that were supported by the record). Father’s physician expert

  witness disagreed with mother’s position on the medical risks of

  vaccination. He further testified that although the parties’ oldest

  child had a low percentage risk of contracting a vaccine-preventable

                                    9
  disease (because most people in the community have been

  vaccinated), he had a high percentage risk of contracting such

  diseases if he were exposed to an infected person, and the

  repercussions for him could be severe.

¶ 20   The court expressly found that the children’s physical health

  was endangered, see § 14-10-131(2)(c). It is unclear, however,

  whether it considered the second prong of section 14-10-131(2)(c),

  that is, whether the harm likely to be caused by the change in

  decision-making is outweighed by the advantage to the child.

  Instead, the court expanded its analysis and determined that

  because vaccinating the children would interfere with mother’s right

  to freely exercise her religion, father must meet an additional

  burden of showing that the failure to vaccinate caused the children

  substantial harm. It concluded that father did not meet that

  burden and therefore denied his motion to modify.

                           C. Legal Standards

¶ 21   Allocating parental responsibilities is a matter within the

  sound discretion of the district court. In re Parental Resps. of

  B.R.D., 2012 COA 63, ¶ 15. However, we review de novo whether

  the district court applied the correct legal standard. Id.


                                    10
¶ 22   A court shall not modify a decree allocating decision-making

  responsibility unless it finds, based on facts that have arisen since

  the decree, that a change has occurred in the circumstances of the

  child or of a party to whom decision-making responsibility was

  allocated and that modification is necessary to serve the child’s best

  interests. § 14-10-131(2). In applying these standards, the court

  shall retain the decision-making responsibility allocation from the

  prior decree unless, as relevant here, doing so “would endanger the

  child’s physical health” and the harm likely to be caused by a

  change in decision-making responsibility is outweighed by the

  advantage to the child. § 14-10-131(2)(c); see B.R.D., ¶¶ 17-18.

       D. Endangerment, Strict Scrutiny, and Substantial Harm
                          Under McSoud

¶ 23   The district court relied on In re Marriage of McSoud, 131 P.3d

  1208 (Colo. App. 2006), to impose the additional burden on father

  to show substantial harm after it found endangerment under

  section 14-10-131(2)(c). In doing so, the court erroneously applied

  the burden that applies when the government — here, the court —

  interferes with a parent’s constitutional right, instead of the burden

  applicable when allocating sole decision-making to one parent over



                                    11
  the other. To be sure, father claims, on the one hand, that the

  court erred by making inconsistent findings regarding

  endangerment and substantial harm and, on the other hand, that

  the court erred by failing to apply a strict scrutiny analysis when

  considering mother’s religious-based objection. To resolve both

  claims, we briefly review the circumstances in McSoud that

  warranted a strict scrutiny analysis and conclude that analysis is

  inapplicable here.

¶ 24   The court in McSoud restricted the child’s mother from taking

  the child to a church of her religious choosing during her parenting

  time unless she also supported the child’s participation in father’s

  church. 131 P.3d at 1214, 1219-20. A division of this court held

  that by preventing mother from taking the child to her church

  during her parenting time, the court unconstitutionally restricted

  mother’s religious rights. And, to the extent the order also required

  the mother to accompany the child to the father’s church services

  during her parenting time, it further restricted her religious rights.

  Id. at 1219. Because the court was imposing the restrictions, such

  orders required strict scrutiny. That is, before the court could

  infringe on the mother’s religious rights, it must show a compelling


                                    12
  state interest — for example, substantial harm to the child from the

  mother’s actions in exposing the child to her religion and church.

  Id. at 1220.

¶ 25   But the McSoud division applied strict scrutiny to require a

  showing of a compelling state interest, namely, substantial harm,

  only as to the portion of the court’s order where the court, as the

  state actor, infringed on the mother’s religious rights. See id. at

  1219-20; see also id. at 1216 (“Governmental interference with the

  constitutional rights of a fit, legal parent is subject to strict

  scrutiny.”).

¶ 26   Conversely, here, the court clearly recognized that it was not

  mandating either vaccination or no vaccination for the children;

  rather, it was ruling on father’s motion to modify vaccination and

  medical decision-making responsibility, in which father sought to

  make that decision for the children.

¶ 27   A parent’s free exercise rights are not implicated by a court’s

  allocation of decision-making responsibility between parents.

  Indeed, McSoud expressly rejects the need for strict scrutiny, and

  therefore the need to show substantial harm, when allocating

  decision-making responsibility between the child’s parents because,


                                      13
  in that context, the court is merely expanding one parent’s

  fundamental right at the expense of the other parent’s similar right.

  Id. at 1218-19. In short, the McSoud division upheld the lower

  court’s allocation of religious decision-making responsibility

  between the child’s two parents without requiring a showing of

  substantial harm to withstand strict scrutiny. See id.; cf.

  Vanderborgh v. Krauth, 2016 COA 27, ¶¶ 20-21 (noting that a

  father’s fundamental rights to parent were not implicated in a

  parenting time dispute between him and the child’s mother).

¶ 28   Accordingly, here, the court erred by imposing a heightened

  burden on father to show substantial harm — a burden only

  relevant to show a compelling state interest under a strict scrutiny

  analysis — when considering his request to modify the allocation of

  decision-making responsibility between him and mother. Instead,

  once the court found, with record support, that father met his

  burden to show that the failure to vaccinate endangers the

  children’s physical health, and that the risks of vaccination are

  “extremely low” as compared to its benefits of “preventing severe

  illness, permanent severe damage, and death,” it should have

  proceeded to the second prong of the inquiry, namely, whether the


                                    14
  harm likely to be caused by changing decision-making

  responsibility outweighed the benefit to the child. See § 14-10-

  131(2)(c).

¶ 29     Based on the above reasoning, we also reject father’s claim

  that the court should have applied a strict scrutiny analysis to

  mother’s asserted religious objection and erred by failing to do so.

  As discussed, a strict scrutiny analysis is not required when

  allocating decision-making responsibility between parents. So, the

  court was not required, as father contends, to find that mother’s

  religious-based objection established a compelling state interest

  sufficient to withstand strict scrutiny. See McSoud, 131 P.3d at

  1218-19 (holding that a compelling state interest need not be found

  in order to allocate religious decision-making responsibility to only

  one parent).

       E. Parents’ Competing Constitutional Interests Under Ciesluk

¶ 30     Father last contends that the district court erred by not

  recognizing his constitutional rights to parent and to travel, and by

  failing to weigh his and mother’s competing rights in accordance

  with In re Marriage of Ciesluk, 113 P.3d 135, 147-48 (Colo. 2005).

  Though we reverse the court’s order on other grounds, because it


                                     15
  may arise on remand, we briefly address father’s contention and

  specifically how the Ciesluk balancing of interests test applies in the

  context of an endangerment finding under section 14-10-131(2)(c).

¶ 31   In Ciesluk, the supreme court determined that the trial court

  erred by failing to weigh the parents’ competing constitutional

  rights when it reviewed a modification of parenting time under a

  best interests standard — specifically, the relocation standard

  under section 14-10-129(2)(c). But here, the court was tasked with

  considering a modification to decision-making responsibility under

  an endangerment standard. And a division of this court has

  observed that “while endangerment will necessarily encompass best

  interests, few best interests arguments will show endangerment.”

  In re Marriage of West, 94 P.3d 1248, 1251 (Colo. App. 2004).

  Additionally, the Colorado legislature has recognized that children

  have the right to be physically safe while in their parents’ care. §

  14-10-123.4(1)(b), C.R.S. 2020.

¶ 32   Section 14-10-131(2) directs that a court “shall not modify”

  decision-making responsibility unless circumstances have changed

  such that a “modification is necessary to serve the best interests of

  the child”; included among the list of circumstances that authorize


                                    16
  modification is when the court finds endangerment, as the court did

  here. We do not interpret the statute to mean that parents’

  constitutional interests are never appropriate considerations when

  considering a request to modify decision-making responsibility

  alleging endangerment. Rather, to the extent parents’

  constitutional rights are relevant to the endangerment inquiry, they

  should be considered and weighed — without heightened scrutiny

  or deference. In other words, the parents’ constitutional rights

  should be considered like any other factor that informs whether the

  harm likely to be caused by a reallocation of decision-making

  responsibility is outweighed by the advantage of the change. See §

  14-10-131(2)(c).

¶ 33   Finally, based on the disposition reached in this opinion, we

  need not address father’s challenge to the court’s restriction

  preventing the children from traveling by plane or outside of the

  United States with him.

               IV. Conclusion and Remand Instructions

¶ 34   The order is reversed, and the case is remanded for the court

  to reconsider father’s motion to modify medical decision-making

  responsibility under section 14-10-131(2)(c) by applying the


                                    17
  endangerment standard consistent with this opinion. The court

  may rely on the evidence presented at the prior hearing or, in its

  discretion, provide the parties an opportunity to present any new

  evidence concerning their or the children’s changed circumstances.

¶ 35   The proceedings on remand shall occur forthwith. See § 14-

  10-128(1), C.R.S. 2020.

       JUDGE J. JONES and JUDGE BERGER concur.




                                   18